MEMORANDUM OPINION
{¶ 1} On May 27, 2008, appellant, Jamie Hawley, filed a pro se notice of appeal and motion for leave to file a delayed appeal, pursuant to App. R. 5(A).
 {¶ 2} In his notice of appeal, appellant indicates that he is appealing a May 13, 2008 judgment of conviction. No judgment entry was attached to appellant's notice of appeal as required by Loc. R. 3(D)(3). Additionally, there is no May 13, 2008 judgment *Page 2 
reflected on the trial court docket. The last docketed judgment in this case is from June 11, 2004, which denied appellant's motion to dismiss his fines.
 {¶ 3} App. R. 5(A) provides, in relevant part:
 {¶ 4} "After the expiration of the thirty day period provided by App. R. 4(A) for the filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave of the court to which the appeal is taken in the following classes of cases:
 {¶ 5} "(a) Criminal proceedings;
 {¶ 6} "(b) Delinquency proceedings; and
 {¶ 7} "(c) Serious youthful offender proceedings;
 {¶ 8} "(2) A motion for leave to appeal shall be filed with the court of appeals and shall set forth the reasons for the failure of theappellant to perfect an appeal as of right. Concurrently with the filing of the motion, the movant shall file with the clerk of the trial court a notice of appeal in the form prescribed by App. R. 3 and shall file a copy of the notice of the appeal in the court of appeals." (Emphasis added.)
 {¶ 9} In addition to the fact that there is no judgment attached to the notice of appeal, or in the record, dated May 13, 2008, appellant's motion for leave to file a delayed appeal does not advance any reasons for a delay in perfecting the appeal. One of the primary requirements under App. R. 5(A) is that reasons be provided in the motion for delayed appeal for the failure to file a timely appeal. For purposes of ruling on the present motion, this court cannot calculate the extent of the delay in filing the appeal since there is no judgment in which to appeal. Without reasons in the motion, we cannot determine whether a delay was justified. *Page 3 
 {¶ 10} Since appellant's motion and notice of appeal are procedurally defective, he has failed to invoke this court's jurisdiction. Therefore, it is ordered that his motion for leave to file a delayed appeal is hereby overruled.
 {¶ 11} Appeal dismissed.
  DIANE V. GRENDELL, P.J., CYNTHIA WESTCOTT RICE, J., concur. *Page 1